            Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  ERIE INSURANCE COMPANY A/S/O                    :
  CONSTANCE DREW                                  :
                                                  :
                     Plaintiff,                   :
                                                  :    NO. 1:20-cv-00917
  v.                                              :
                                                  :
  W.M. BARR & COMPANY, INC., et al.               :
                                                  :
                     Defendants.                  :
                                                  :

                                   AMENDED COMPLAINT

       Plaintiff, Erie Insurance Company a/s/o Constance Drew, by and through its counsel,

Matthew J. Youssef, and Niles, Barton & Wilmer, LLP, hereby files this Amended Complaint and

states as follows:

                                            PARTIES

       1.       Plaintiff, Erie Insurance Company a/s/o Constance Drew (hereinafter “Erie”), is a

corporation organized and existing under and by virtue of the laws of the Commonwealth of

Pennsylvania with its principal place of business located at 100 Erie Insurance Place, Erie

Pennsylvania.

       2.       At all times relevant hereto, Erie engaged in the business of, among other things,

underwriting property insurance and was authorized to conduct business in the District of

Columbia.

       3.       At all times relevant herein, Erie issued a policy of insurance to Constance Drew

(hereinafter “Drew”) that covered real and personal property located at 55 Franklin Street NE

Washington, DC 20001 (hereinafter “Property”).
              Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 2 of 14




         4.       At all times relevant hereto, the Property was used as a rental property and was

tenant occupied.

         5.       Defendant, W.M. Barr & Company, Inc. (hereinafter “Barr”), is a corporation

organized and existing under the State of Tennessee with a principal place of business located at

6750 Lenox Center Court, Suite 200, Memphis, TN 38115-4281.

         6.       At all times relevant hereto, Barr engaged in the business of, among other things,

manufacturing commercial and residential cleaning products, including Klean Strip Acetone.

         7.       Defendant, Weiman Products LLC (hereinafter “Weiman”), is a limited liability

company organized and existing under the State of Delaware with a principal place of business

located at 755 Tri-State Parkway, Gurnee, IL60603 and a registered agent listed as Alexander B.

Young, 233 S. Wacker Drive, Suite 7100, Chicago, IL 60606

         8.       At all times relevant hereto, Weiman engaged in the business of, among other

things, manufacturing commercial and residential cleaning products, including Goo Gone 24oz

Original Spray Gel.

         9.       Defendant, Uptown Office Inc. d/b/a Robert Green (hereinafter “Green”), is a sole

proprietor with a principal place of business located at 2903 Georgia Ave NW, Washington, DC

20001.

         10.      At all times relevant hereto, Green was in the business of, among other things,

performing residential construction and renovation projects.

                              FACTS COMMON TO ALL COUNTS

         11.      Prior to June 28, 2018, the Property owned by Drew was experiencing water

intrusion in the basement.




                                                  2
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 3 of 14




       12.     Upon information and belief, Drew retained Green to perform repairs and

renovations to the exterior and interior walls of the Property as a result of water intrusion.

       13.     Upon information and belief, once the leak was repaired, Green coated the interior

wall with exterior epoxy not for indoor use and then framed, dry walled and painted walls.

       14.     Further, upon information and belief, at the direction of Green, two workers used

Klean Strip Acetone manufactured by Barr and Goo Gone 24oz Original Spray Gel manufactured

by Weiman to clean up the epoxy that was on the floor at the Property.

       15.     Green applied the Klean Strip Acetone and Goo Gone 24oz. Original Spray Gel to

areas of the wall and floor where the epoxy had deposited.

       16.     While cleaning, the Green employees and/or representatives noticed a flame and

then an explosion occurred.

       17.     Upon information and belief, the explosion was caused when the fumes, gases,

byproducts and contents of the Klean Strip Acetone manufactured by Barr and Goo Gone 24oz

Original Spray Gel manufactured by Weiman were ignited by the activation of an electrical circuit

or open flame within the mechanical equipment present in the basement of the Property.

       18.     As a result of the explosion on June 28, 2018, the Property sustained damages to

the recently made repairs and windows that were blown out.

       19.     As a direct and proximate result of the explosion, Drew sustained real and personal

property losses and damages in the amount of $149,352.19.

       20.     Pursuant to its policy of insurance with its insured, Erie has paid to its insured, and

on its behalf, in the amount of $149,352.19 and has become subrogated to the rights of insured to

the extent of such payments.




                                                  3
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 4 of 14




                                     COUNT I – NEGLIGENCE
                                         ERIE v. BARR

        21.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint the

same as if fully set forth hereinafter.

        22.     The above-described explosion resulted solely from the negligence and

carelessness of Barr.

        23.     Barr had a duty to persons such as Plaintiff’s insured to exercise due care in the

manufacturing and application instructions and guidelines provided with the Klean Strip Acetone

so as to avoid causing losses and other damages.

        24.     The explosion loss of June 28, 2018, and the resultant damages were caused by the

negligence and negligent acts and/or omissions of Barr as follows:

                a) Failing to properly manufacture the Klean Strip Acetone;

                b) Failing to provide detailed application instructions and guidelines for Klean

                    Strip Acetone;

                c) Failing to advise in a clear and understandable manner that the product was

                    flammable;

                d) Failing to place clear, concise, understandable and legible warnings on the

                    product regarding the risk of fire or explosion;

                e) Failing to inform users of the product of the danger or risk of fire or explosion;

                f) Failing to provide warnings which set forth the risk to be encountered and the

                    risk of injury that could result from disregarding the warnings;

                g) Failing to accurately, fully and completely convey to users the dangers posed

                    by using the product i) indoors, ii) in an unventilated area, iii) near an open

                    flame, iv) near energized electrical equipment;

                                                  4
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 5 of 14




                h) Providing insufficient instructions regarding the utilization of Klean Strip

                    Acetone;

                i) Failing to warn of the dangers of fire and explosion when using Klean Strip

                    Acetone;

                j) Failing to warn of the dangers of using Klean Strip Acetone indoors;

                k) Failing to warn of the need to properly ventilate when using Klean Strip

                    Acetone; and

                l) Failing to warn about the dangers of using Klean Strip Acetone near an open

                    flame.

        25.     By virtue of the above-referenced conduct, acts and/or omissions, Barr breached its

duty of care to Plaintiff’s insured.

        26.     The explosion loss of June 28, 2018 was a direct and proximate result of Barr’s

careless and negligent conduct, acts and/or omissions as averred above.

        27.     As a direct and proximate result of the explosion loss, Drew sustained real and

personal property losses and damages in the amount of $149,352.19.

        28.     As a result of the explosion loss, Plaintiff, Erie, has made payments in the amount

of $149,352.19 to its insured, Drew, in accordance with the terms and conditions of its insurance

agreement with Drew.

        29.     By virtue of its payments to Drew in accordance with the terms and conditions of

the aforementioned insurance policy, Plaintiff, Erie, is now subrogated to Drew’s rights of

recovery to the extent of payments made.




                                                 5
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 6 of 14




        WHEREFORE, Plaintiff demands judgment in her favor and against Barr in the amount of

$149,352.19, together with interests, costs, and such other relief as this Honorable Court deems

just and proper under the circumstances.

                                   COUNT II – NEGLIGENCE
                                      ERIE v. WEIMAN

        30.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint the

same as if fully set forth hereinafter.

        31.     The above-described fire loss resulted from the negligence and carelessness of

Weiman.

        32.     Weiman had a duty to persons such as Plaintiff’s insured to exercise due care in the

manufacturing and application instructions and guidelines of the Goo Gone 24oz Original Spray

Gel so as to avoid causing losses and other damages.

        33.     The explosion loss of June 28, 2018, and the resultant damages were caused by the

negligence and negligent acts and/or omissions of Weiman as follows:

                a) Failing to properly manufacture the Goo Gone 24oz Original Spray Gel;

                b) Failing to provide detailed application instructions and guidelines for Goo Gone

                    24oz Original Spray Gel;

                c) Providing improper instructions with the Goo Gone 24oz Original Spray Gel;

                d) Providing insufficient instructions regarding the utilization of Goo Gone 24oz

                    Original Spray Gel;

                e) Failing to warn of the dangers of fire and explosion when using Goo Gone 24oz

                    Original Spray Gel;

                f) Failing to warn of the dangers of using Goo Gone 24oz Original Spray Gel

                    indoors;

                                                 6
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 7 of 14




                g) Failing to warn of the need to properly ventilate when using Goo Gone 24oz

                    Original Spray Gel; and

                h) Failing to warn about the dangers of using Goo Gone 24oz Original Spray Gel

                    near an open flame.

        34.     By virtue of the above-referenced conduct, acts and/or omissions, Weiman

breached its duty of care to Plaintiff’s insured.

        35.     The explosion loss of June 28, 2018 was a direct and proximate result of Weiman’s

careless and negligent conduct, acts and/or omissions as averred above.

        36.     As a direct and proximate result of the explosion loss, Drew sustained real and

personal property losses and damages in the amount of $149,352.19.

        37.     As a result of the explosion loss, Plaintiff, Erie, has made payments in the amount

of $149,352.19 to its insured, Drew, in accordance with the terms and conditions of its insurance

agreement with Drew.

        38.     By virtue of its payments to Drew in accordance with the terms and conditions of

the aforementioned insurance policy, Plaintiff, Erie, is now subrogated to Drew’s rights of

recovery to the extent of payments made.

        WHEREFORE, Plaintiff demands judgment in her favor and against Weiman in the

amount of $149,352.19, together with interests, costs, and such other relief as this Honorable Court

deems just and proper under the circumstances.

                                   COUNT III – NEGLIGENCE
                                       ERIE v. GREEN

        39.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint the

same as if fully set forth hereinafter.




                                                    7
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 8 of 14




        40.     The above-described fire loss resulted solely from the negligence, carelessness, and

recklessness of Green, his employees, representatives, and/or workers.

        41.     Green had a duty to persons such as Plaintiff’s insured to exercise due care in the

repairs, use and application of the Klean Strip Acetone and Goo Gone 24oz Original Spray Gel so

as to avoid causing losses and other damages.

        42.     The explosion loss of June 28, 2018, and the resultant damages were caused by the

negligence and negligent acts and/or omissions of Green, his employees, representatives, and/or

workers as follows:

                a) Failing to properly use and apply the Klean Strip Acetone at the Property;

                b) Failing to properly use and apply the Goo Gone 24oz Original Spray Gel at the

                    Property;

                c) Failing to use the correct products to perform the repairs at the Property;

                d) Failing to read, know, understand and follow the instructions for using the Goo

                    Gone 24oz Original Spray Gel at the Property;

                e) Failing to read, know, understand and follow the instructions for using the

                    Klean Strip Acetone at the Property;

                f) Failing to properly ventilate the work area at the Property; and

                g) Using chemicals, explosive and/or flammable products on or near an open

                    flame, electrical components and other sources of heat and sparks at the

                    Property.

        43.     By virtue of the above-referenced conduct, acts and/or omissions, Green breached

its duty of care to Plaintiff’s insured.




                                                 8
          Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 9 of 14




        44.     The explosion loss of June 28, 2018 was a direct and proximate result of Green’s

careless and negligent conduct, acts and/or omissions as averred above.

        45.     As a direct and proximate result of the explosion loss, Drew sustained real and

personal property losses and damages in the amount of $149,352.19.

        46.     As a result of the explosion loss, Plaintiff, Erie, has made payments in the amount

of $149,352.19 to its insured, Drew, in accordance with the terms and conditions of its insurance

agreement with Drew.

        47.     By virtue of its payments to Drew in accordance with the terms and conditions of

the aforementioned insurance policy, Plaintiff, Erie, is now subrogated to Drew’s rights of

recovery to the extent of payments made.

        WHEREFORE, Plaintiff demands judgment in her favor and against Green in the amount

of $149,352.19, together with interests, costs, and such other relief as this Honorable Court deems

just and proper under the circumstances.

          COUNT IV – BREACH OF IMPLIED WARRANTY OF FITNESS FOR
                          A PARTICULAR PURPOSE
                               ERIE v. BARR

        48.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint the

same as if fully set forth hereinafter.

        49.     Barr implied that the Klean Strip Acetone would be manufactured in with the

necessary knowledge, skill, care and ability for use as Acetone.

        50.     Barr breached this agreement when it improperly manufactured, distributed and/or

sold the Klean Strip Acetone.

        51.     Barr, by and through its agents, workmen and employees, was entrusted to

manufacture, distribute and/or sell the Klean Strip Acetone.



                                                 9
           Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 10 of 14




        52.     Plaintiff relied on Barr’s skill, judgment and implied warranty of fitness for a

particular purpose, as well as the other warranties made by Barr, with respect to the Klean Strip

Acetone.

        53.     Barr, by and through its agents, workmen and employees, breached the above-

mentioned implied warranty of fitness for a particular purpose by failing to properly manufacture,

distribute and/or sell the Klean Strip Acetone with all necessary and proper warnings and

instructions.

        54.     As a direct and proximate result of the explosion loss, Drew sustained real and

personal property losses and damages in the amount of $149,352.19.

        55.     As a result of the explosion loss, Plaintiff, Erie, has made payments in the amount

of $149,352.19 to its insured, Drew, in accordance with the terms and conditions of its insurance

agreement with Drew.

        56.     By virtue of its payments to Drew in accordance with the terms and conditions of

the aforementioned insurance policy, Plaintiff, Erie, is now subrogated to Drew’s rights of

recovery to the extent of payments made.

        WHEREFORE, Plaintiff demands judgment in her favor and against Barr in the amount of

$149,352.19, together with interests, costs, and such other relief as this Honorable Court deems

just and proper under the circumstances.

           COUNT V – BREACH OF IMPLIED WARRANTY OF FITNESS FOR
                          A PARTICULAR PURPOSE
                              ERIE v. WEIMAN

        57.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint the

same as if fully set forth hereinafter.




                                                10
         Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 11 of 14




       58.     Weiman implied that the Goo Gone 24oz Original Spray Gel would be

manufactured with the necessary knowledge, skill, care and ability.

       59.     Weiman breached this agreement when it improperly manufactured, distributed

and/or sold the Goo Gone 24oz Original Spray Gel.

       60.     Weiman, by and through its agents, workmen and employees, was entrusted to

manufacture, distribute and/or sell the Goo Gone 24oz Original Spray Gel.

       61.     Plaintiff relied on Weiman’s skill, judgment and implied warranty of fitness for a

particular purpose, as well as the other warranties made by Weiman, with respect to the Goo Gone

24oz Original Spray Gel.

       62.     Weiman, by and through its agents, workmen and employees, breached the above-

mentioned implied warranty of fitness for a particular purpose by failing to properly manufacture,

distribute and/or sell the Goo Gone 24oz Original Spray Gel with all necessary and proper

warnings and instructions.

       63.     As a direct and proximate result of the explosion loss, Drew sustained real and

personal property losses and damages in the amount of $149,352.19.

       64.     As a result of the explosion loss, Plaintiff, Erie, has made payments in the amount

of $149,352.19 to its insured, Drew, in accordance with the terms and conditions of its insurance

agreement with Drew.

       65.     By virtue of its payments to Drew in accordance with the terms and conditions of

the aforementioned insurance policy, Plaintiff, Erie, is now subrogated to Drew’s rights of

recovery to the extent of payments made.




                                               11
         Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 12 of 14




        WHEREFORE, Plaintiff demands judgment in her favor and against Weiman in the

amount of $149,352.19, together with interests, costs, and such other relief as this Honorable Court

deems just and proper under the circumstances.

                            COUNT VI – BREACH OF WARRANTY
                                     ERIE v. GREEN

        66.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint the

same as if fully set forth hereinafter.

        67.     Green implied that the repair work would be performed in a workmanlike manner

and with the necessary knowledge, skill, care and ability.

        68.     Green breached this agreement when he improperly performed the repair work at

the Property.

        69.     Green, by and through its agents, workmen and employees, was entrusted to

perform the repair work at the Property.

        70.     Plaintiff relied on Green’s skill, judgment and implied warranty of workmanlike

performance, as well as the other warranties made by Green, with respect to the repair work at the

Property.

        71.     Green, by and through its agents, workmen and employees, breached the above-

mentioned express and/or implied warranty of workmanlike performance by failing to properly

apply and utilize the Klean Strip Acetone and the Goo Gone 24oz Original Spray Gel.

        72.     As a direct and proximate result of the explosion loss, Drew sustained real and

personal property losses and damages in the amount of $149,352.19.

        73.     As a result of the explosion loss, Plaintiff, Erie, has made payments in the amount

of $149,352.19 to its insured, Drew, in accordance with the terms and conditions of its insurance

agreement with Drew.

                                                 12
         Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 13 of 14




       74.     By virtue of its payments to Drew in accordance with the terms and conditions of

the aforementioned insurance policy, Plaintiff, Erie, is now subrogated to Drew’s rights of

recovery to the extent of payments made.

       WHEREFORE, Plaintiff demands judgment in her favor and against Green in the amount

of $149,352.19, together with interests, costs, and such other relief as this Honorable Court deems

just and proper under the circumstances.


Dated: May 21, 2020                                  /s/Matthew J. Youssef
                                                     Matthew J. Youssef, Esquire (#17910)
                                                     Niles, Barton & Wilmer, LLP
                                                     11 S. Calvert Street, Suite 1400
                                                     Baltimore, Maryland 21202
                                                     Tel.: (410) 783-6357
                                                     Fax.: (410) 783-6452
                                                     mjyoussef@nilesbarton.com
                                                     Counsel for Plaintiff




                                                13
        Case 1:20-cv-00917-RC Document 24 Filed 05/21/20 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of May, 2020, copies of the

foregoing Plaintiff’s Amended Complaint was electronically filed using the court’s CM/ECF

system and delivered to all counsel of record.

Jon Herman, Esq.
Bowman and Brooke LLP
1064 Greenwood Blvd., Suite 212
Lake Mary, FL 32746
jon.herman@bowmanandbrooke.com
Counsel for Defendant, W.M. Barr & Company, Inc.

Patrick K. Burns, Esq.
Philip T. Abbruscato, Esq.
Gordon Rees Scully Mansukhani LLP
1101 King Street, Suite 520
Alexandria, VA 22314
pburns@grsm.com
pabbruscato@grsm.com
Counsel for Defendant, Weiman Products, LLC



                                             /s/ Matthew J. Youssef
                                             Matthew J. Youssef, Esq.




                                                 14
